DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR § 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

In the present application, restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Restriction to one of the following inventions is required:
Group I.  Claims 1-9 are drawn to a polarizer having a linear polarizer, a circular polarizer, and a grating, classified in CPC class code G02B 5/3025.
Group II.  Claims 10-18 are drawn to a display panel having a polarizer disposed on a light-emitting side of a display body, classified in CPC class code G02B 27/286.

Lacking Same or Corresponding Special Technical Features
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical features of Groups I and II have only the following common elements, which are disclosed in the prior art by U.S. Pat. Appl. Pub. No. 2014/0361990 of Leister:

a linearly polarizing layer and a circularly polarizing layer disposed opposite each other (linear polarization filter 130 and birefringent retardation layer 140 
wherein a grating structure is disposed at one side of the linearly polarizing layer adjacent to or/and away from the circularly polarizing layer (gratings 310, 340 are disposed at one side of the linear polarization filter 130 away from the birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Thus, there is a lack of unity of invention a posteriori because even though the inventions of Group I and Group II both require the combination of technical features listed above, this combination of technical features is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Pat. Appl. Pub. No. 2014/0361990 of Leister.
There is also a search burden due to the different class code classifications of the inventions, and the significant differences in claimed subject matter, wherein prior art search results for each of the inventions would not necessarily yield relevant search results for the others of the inventions, i.e., necessitating different search queries.
Furthermore, there is nothing of record to show that the inventions as claimed to be obvious variants of each other.
Thus, there is a serious search burden on the examiner if such claims are not restricted, for at least the reasons explained above, including with regard to the separate classification and different fields of search for the claims.

Applicant’s Response Information
Applicant is advised that the reply to this requirement to be complete must include:  (i) an election of an invention to be examined even though the requirement may be traversed (37 
 The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Email Inquiring About Provisional Election
An email was sent on 1/14/2022 inquiring whether Applicant’s representative would like to make a provisional election to the restriction requirement.  In a reply email of 1/16/2022, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872